The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following questions: 1. Does the Oklahoma Corporation Commission or the Oklahoma State Department of Labor certify pipeline welders under the Welding Act found at 59 O.S. 1624 [59-1624] et seq. (1979)? 2. If the Oklahoma Corporation Commission certifies welders, are the welders exempt from certification by the Oklahoma Department of Labor? 3. If the answer to the first two questions requires a welder to be certified and the company refuses to comply, can the criminal penalty in Title 59 O.S. 1640 [59-1640] be considered as a remedy or is the Labor Commissioner limited to the sanctions of 59 O.S. 1643D [59-1643D](2) ? Article VI, Section 20 of the Constitution of the State of Oklahoma creates the State Department of Labor. The State Department of Labor is under the supervision of a Labor Commissioner. The powers and duties of the Commissioner of Labor and the staff of the Oklahoma State Department of Labor are established pursuant to 40 O.S. 1 [40-1] et seq. (1971). Pursuant to 59 O.S. 1624 [59-1624] et seq. (1978), which is the "Oklahoma Welding Act," effective October of 1978, all welders prior to performing weldments in Oklahoma within the scope of said Act are required to be certified by the Commissioner of Labor. Title 59 O.S. 1634 [59-1634](b) (1978), makes it mandatory upon the owner, contractor or any subcontractor to insure that all welders shall be certified. As one reads the "Oklahoma Welding Act," one can see that there are definite standards as to qualifications before the Labor Commissioner can certify a "welder", 59 O.S. 1628 [59-1628] — 59 O.S. 1633 [59-1633] (1978). Those qualifications are met upon the "successful completion" of the standards set by the Oklahoma Department of Labor. Thus, the Oklahoma State Department of Labor, by and through the Labor Commissioner, is limited to assuring that welders working on gas transmission and distribution pipelines are qualified pursuant to the "Oklahoma Welding Act." The Corporation Commission of the State of Oklahoma has the power to supervise, regulate and control all transportation and transmission companies doing business within the State of Oklahoma. Oklahoma Constitution, Article IX, Section 18. Furthermore, by statute, 52 O.S. 5 [52-5] (1971), the Oklahoma Corporation Commission is authorized to promulgate "rules and regulations establishing minimum state safety standards for all . . . pipelines used for the transmission and distribution of natural gas within this state." Pursuant to this authority, the Corporation Commission adopted the federal regulations for welders pursuant to 49 C.F.R. 192.227. The federal provision cited, supra, sets standards and qualifications to be used by welders performing weldments on steel pipelines in this state. 17 Okl. Gazette 21 (1975). Thus, the Oklahoma Corporation Commission is the state agency that makes rules and regulations governing the standard which pipelines must meet for the public safety and welfare.  Therefore, the State Department of Labor is the state agency in Oklahoma that certifies welders and the Oklahoma Corporation Commission makes rules and regulations setting standards for pipelines.  In answering question No. 3, reference must be made to the "Oklahoma Welding Act," 59 O.S. 1634 [59-1634] (1979), which provides for civil remedies which are available to the Department of Labor. 59 O.S. 1634 [59-1634] D(2) (1979). Also, the Act further provides for criminal penalties that are available to the Department of Labor. 59 O.S. 1640 [59-1640] (1979). Therefore, one may conclude, that both civil administrative proceedings in the form of cease and desist orders and criminal penalties are available to the Labor Commissioner in order that he may carry out his duties pursuant to the "Oklahoma Welders Act".  It is, therefore, the official opinion of the Attorney General, that the Labor Commissioner and not the Oklahoma Corporation Commission shall certify welders and that the Corporation Commission shall "promulgate rules and regulations establishing minimum state safety standards for pipelines used for the transmission and distribution of natural gas within the State of Oklahoma." Also, the State Labor Commission has both the power to initiate civil and criminal proceedings pursuant to 59 O.S. 1634 [59-1634] (1979) and 59 O.S. 1640 [59-1640] (1979).  (STEPHEN F. SHANBOUR)